BALEY, Judge.
The sole issue presented by this appeal is whether the trial court erred in denying defendant’s motions for a directed verdict.
When defendant moves for a directed verdict, the evidence must be viewed in the light most favorable to plaintiff. Winters v. Burch, 284 N.C. 205, 200 S.E. 2d 55; Summey v. Cauthen, 283 N.C. 640, 197 S.E. 2d 549; Bowen v. Gardner, 275 N.C. 363, 168 S.E. 2d 47. Plaintiff testified that he closed the door, and *178that it came open when he was thrown against it upon defendant’s sudden application of the brakes. According to plaintiff’s testimony, defendant told him after the accident that the right door of the truck had come open without warning prior to this occasion. Plaintiff had not known of this until defendant told him about it. When plaintiff got into the truck on 3 May 1971, defendant did not warn him that the door was defective or had come open unexpectedly prior to this accident.
In McGee v. Cox, 267 N.C. 314, 315, 148 S.E. 2d 132, 133, the Supreme Court of North Carolina stated:
“ ‘Where the owner or operator of a motor vehicle has knowledge of the defective condition of the vehicle which would make riding in it hazardous or unsafe for a guest, and believes or has reason to believe that the guest would not discover the danger, he has an obligation to warn the guest of such danger and risk and to exercise reasonable care in the operation and control of the vehicle in view of its known defective condition. For instance, where he knew, or in the exercise of reasonable care should have known, that such equipment was in a defective condition, and the guest had no knowledge, actual or constructive thereof, the owner or operator of a motor vehicle is liable for injuries sustained by a guest by reason of ... a defect in ... a door.’ ”
The evidence presented by plaintiff was sufficient to go to the jury. The court properly denied defendant’s motions for directed verdict.
No error.
Judges Moréis and Hedrick concur.